Citation Nr: 0833763	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-10 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's Claims Assistance Act (VCAA) outlines the VA's 
duties to assist a claimant substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  Part of this duty requires 
the VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for VA benefits.  Id.

The veteran contends that his PTSD is the result of his 
experiences while serving in Vietnam, between February 1970 
and December 1970.  Specifically, he has described his 
stressors as coming under fire while assigned to a Vietnamese 
military unit, and being ordered to retrieve the remains of 
soldiers killed during a fire fight.  During a September 2005 
VA exam, the veteran was diagnosed with PTSD, but the 
examiner failed to comment on whether such diagnosis was 
related to the veteran's military service and/or his claimed 
stressors.

Service personnel records indicate that the veteran served in 
Vietnam from February 1970 to December 1970.  He was attached 
to the 2nd Battalion 5th Cavalry 1st Cavalry Division, and his 
occupational specialty was that of a truck driver.  
Ultimately, the record does not reflect a sufficient effort 
to verify the veteran's stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact U.S. Army and 
Joint Services Records Research Center 
(JSRRC), and request them to research the 
claimed stressors, and specifically 
ascertain whether the veteran's unit, the 
2nd Battalion 5th Cavalry, 1st Cavalry 
Division, has records that would document 
whether members came under fire as 
described by the veteran, or whether 
members of this unit would have been in a 
position to observe and/or transport human 
remains left on the battlefield between 
October 1, 1970 and December 30, 1970.  

2.  If a stressor is confirmed, the veteran 
should be afforded another VA examination 
to determine the etiology of any PTSD 
diagnosis.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history of 
the disorder, including the veteran's own 
account of the etiology of his disability, 
and specifically comment as to the 
likelihood that any current diagnosis of 
PTSD is related to the veteran's military 
service and/or his claimed stressors.  

3.  The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought 
on appeal may now be granted.  If any of 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals, or by the United States Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


